DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Heavener on 3/4/22.
The application has been amended as follows: 
Regarding claim 27, delete “The current sensor arrangement of claim 26” and insert “The current sensor arrangement of claim 24”.

Allowable Subject Matter
Claims 1-10, 12, 14-25, 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a first current impeding structure arranged in the first conductor portion, the first current impeding structure bisecting the first conductor portion in a second direction that is orthogonal to the current flow direction; and a second current impeding structure arranged in the second conductor portion, the second current impeding structure bisecting the second conductor portion in the second direction that is orthogonal to the current flow direction, wherein the first current impeding structure is arranged over the first portion of the magnetic sensor and second current impeding structure is arranged 
Claims 2-10, 12, 14-15 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 16, prior art does not disclose or suggest: “a first current impeding structure arranged in the first conductor portion, the first current impeding structure bisecting the first conductor portion in a second direction that is orthogonal to the current flow direction; a second current impeding structure arranged in the second conductor portion, the second current impeding structure bisecting the second conductor portion in the second direction that is orthogonal to the current flow direction; and a measurement circuit configured to measure a voltage drop across the first current impeding structure or across the second current impeding structure; and a processing circuit configured to calculate a current value based on the measured voltage drop” in combination with all the limitations of claim 16.
Claims 17-19 are dependent on claim 16 and are therefore also allowed. 
Regarding claim 20-23 were previously allowed and reasons for allowance are disclosed in office action dated 11/12/21.
Regarding claim 24, prior art does not disclose or suggest: “wherein the magnetic sensor is configured to generate a first sensor signal based on the first magnetic field impinging the first portion of the magnetic sensor and generate a second sensor signal based on the second magnetic field impinging the second portion of the magnetic sensor; a measurement circuit configured to measure a voltage drop across a portion of the first conductor in the current flow direction; and a processing circuit configured to calculate a current value of the first current based on the measured voltage drop, generate a differential sensor signal based on the first sensor signal and 
Claims 25, 27-32 are dependent on claim 24 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/Examiner, Art Unit 2868